Order entered July 19, 2017




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-00065-CR

                           CEDRIC LAMON JACKSON, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-24931-N

                                               ORDER
       The eight-volume reporter’s record was filed May 30, 2017. The volume labeled as

volume 7 was, however, a copy of volume 6. On July 17, 2017, a corrected volume 7 was

received.

       We STRIKE the May 30, 2017 volume 7 and ORDER the July 17, 2017 corrected

volume 7 filed as of the date of this order.

                                                        /s/   ADA BROWN
                                                              JUSTICE